              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN ANTHONY ASHELMAN,                   :
                                         :
            Plaintiff,                   :
                                         :
      v.                                 :    No. 3:17-CV-2395
                                         :
JOHN RISSEL, et al.,                     :    (Judge Brann)
                                         :
            Defendants.                  :

                          MEMORANDUM OPINION

                               DECEMBER 26, 2018

I.    BACKGROUND

       Sean Anthony Ashelman initiated this pro se civil rights action pursuant to

42 U.S.C. § 1983, while confined at the Snyder County Prison, Selinsgrove,

Pennsylvania. Plaintiff subsequently notified the Court in writing that he had been

transferred to the State Correctional Institution, Waymart, Pennsylvania (SCI-

Waymart). See Doc. 6. Ashelman’s action was initially assigned to the Honorable

Richard P. Conaboy of this Court. Following Judge Conaboy’s death, this matter

was reassigned to the undersigned.

      Named as Defendants are multiple Snyder County Prison officials.

Following service of the Complaint, Defendants filed an answer. Thereafter,

Plaintiff filed a motion to compel discovery (Doc. 21) which was opposed on the


                                        -1-
grounds that Ashelman had not previously sought the materials at issue via a

properly served discovery request.

         On July 16, 2018, Plaintiff notified the Clerk of Court via telephone that he

had been released from prison and provided his new address. A notice of the

Order transferring this matter from my late colleague to me which was mailed to

the Plaintiff at his last known address was returned as undeliverable. See Doc. 23.

II.      DISCUSSION

         A.    Motion to Compel

         It is initially noted that based on a review of Plaintiff’s motion to compel it

contains no indication that he served any Defendants with a discovery request.

Ashelman has also not disputed Defendants’ argument that they were not served

with any discovery requests. Based upon those considerations, Ashelman’s

pending motion to compel discovery is premature and subject to dismissal on that

basis.

         B.    Lack of Current Address

         A review of the docket reflects that a copy of this Court’s Standing Practice

Order was mailed to Plaintiff on December 27, 2017. See Doc. 4. The Standing

Practice Order provides in relevant part as follows:




                                            -2-
       A pro se plaintiff has the affirmative obligation to keep the court informed
       of his or her current address. If the plaintiff changes his or her address while
       the lawsuit is being litigated, the plaintiff shall immediately inform the court
       of the change, in writing. If the court is unable to communicate with the
       plaintiff because the plaintiff has failed to notify the court of his or her
       address the plaintiff will be deemed to have abandoned the lawsuit.

Id., p. 6.

Middle District of Pennsylvania Local Rule 83.18 similarly provides that a pro se

litigant has an affirmative obligation to keep the Court informed of his or her

address and must immediately inform the Court if his or her address changes in the

course of the litigation.

       It is also noted that since Ashelman previously notified the Court when he

was transferred to a different state correctional facility, and later when he was

released from prison. Plaintiff was clearly aware of his responsibility to advise the

Court of any change in his address. Although Ashelman has again apparently

relocated, he has failed to provide this Court with his current address in violation

of the requirements of Local Rule 83.18 and the Standing Practice Order noted

above.

       When a plaintiff fails to prosecute a case or comply with an order of court,

dismissal of his action is appropriate. See Federal Rule of Civil Procedure 41(b);

Link v. Wabash Railroad Co., 370 U.S. 626, 629 (1962). Ashelman’s present

whereabouts are unknown and he has not made any filings whatsoever in this


                                          -3-
matter since the submission of his motion to compel in May 2018. Ashelman’s

failure to provide his current address has prevented this matter from proceeding.

       Based upon those circumstances, I conclude that Plaintiff is no longer

interested in pursuing his pending claims. Accordingly, it would be a waste of

judicial resources to allow this action to continue. The inability of this Court to

communicate with Plaintiff is solely the result of his own inaction and renders

ineffective any sanction short of dismissal of the action. See Poulis v. State Farm,

747 F. 2d 863 (3d Cir. 1984).

III.   CONCLUSION

       In sum, dismissal of this action without prejudice for failure to prosecute is

warranted. However, in the event that Ashelman provides this Court with his

current address within a reasonable time period, this determination will be

reconsidered. An appropriate Order follows.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                          -4-
